ORDER

PER CURIAM.
The Treasurer of the State of Missouri, as Custodian of the Second Injury Fund (“Fund”), appeals from the judgment of the Labor and Industrial Relations Commission (“Commission”) awarding Michael W. Chamberlain (“Claimant”) permanent total disability benefits against the Fund and holding the Regal Riverfront Hotel (“Employer”) hable for permanent partial disability benefits and specific past and future medical expenses. The Fund claims that the Commission erred in hold*248ing the Fund, and not the Employer, liable for Claimant’s permanent total disability benefits. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).